 

EXHIBIT 10.1

SETTLEMENT AGREEMENT

(“Vaststellingsovereenkomst”)

THE UNDERSIGNED:

(1)

FORRESTER RESEARCH B.V. (the “Company”) a private limited company whose
registered office and place of business is in Amsterdam, for these presents
lawfully represented by Mr. Michael A. Doyle;

and

(2)

Mr DENNIS J.M. VAN LINGEN (the “Employee”) born on 18 January 1965, residing at
Lunette 8 in (2141 MX) Vijfhuizen;

WHEREAS:

(A)

the Employee entered into the service of the Company 1 August 2000, his most
recent position being Chief Product Officer and Chief Europe Middle East and
Africa Officer of the Forrester Research group of companies;

(B)

by resolution of 21 June 2006 the General Meeting of Shareholders of the Company
has appointed the Employee as a Managing Director of the Company (“statutair
directeur” in terms of the Company’s Articles of Association) effective from 30
June 2006, which appointment the Employee has accepted;

(C)

the Employee's monthly salary is EUR 22,916.67 gross, including holiday
allowance, and not including bonus entitlements and other fringe benefits;

(D)

the Employee was relieved of Chief Product Officer duties effective 24 August
2015, and the Company has informed the Employee that the Company wishes to
terminate the employment contract and invited the Employee, by letter dated 3
September 2015, to attend the extraordinary general meeting of shareholders
(EGM) of the Company, to be held on 28 September 2015;

(E)

the Employee has objected to the intended termination of his employment
contract;

(F)

the Parties have subsequently consulted one another to discuss the terms and
conditions of an amicable settlement;

(G)

the Company wishes to stress that the Employee cannot in any way be blamed for
the termination. Hence there is no urgent reason to terminate the employment
contract with immediate effect;

(H)

the Company has pointed out the possible consequences of termination of the
employment contract to the Employee and has given the latter sufficient time and
opportunity to consider the proposed settlement and receive expert legal advice;

(I)

in view of the above, and in order to end any and all points of potential
dispute regarding the consequences of the termination of the employment
contract, the Parties have entered into a settlement agreement, and

Company

 

Employee

 

--------------------------------------------------------------------------------

 

HAVE AGREED AS FOLLOWS:

1.

The Company and the Employee agree to a termination of the employment contract
with effect from 31 January 2016 (the Effective Date*) by mutual consent
(“wederzijds goedvinden”).

2.

The Parties will agree on a Handover Date as soon as practicable in September
2015.  The Company will not request the Employee’s services after the Handover
Date and the Employee will go on inactive status by mutual agreement until the
Effective Date. During his inactive status and until the Effective Date, the
Company will compensate the Employee a fixed, monthly remuneration, in the
amount of 23,567.26 Euros gross, before tax and including the 8% holiday
allowance. In addition, the Company will continue to pay the agreed travel
allowance, the costs related to the Employee’s mobile phone, the company
contributions to the Employee’s health insurance, pension scheme and other
statutory payments as per normal. Any payments made to the Employee are subject
to taxation and other withholdings as per normal.  Between now and the Effective
Date the Employee is not allowed to sign any contracts / agreements on behalf of
the Company or other affiliates in the Forrester Research, Inc. group of
companies, or to incur expenses without prior written consent from Gail Mann,
Forrester’s Chief Legal Officer.

3.

The Employee will hand over any material and information (including all copies)
in his possession on or before the Handover Date to ensure that his engagements,
dealings with outside parties and ongoing processes can continue uninterrupted
and without any loss of documentation or background information.  If the
Employee is not in the office on the Handover Date, the Company will make
arrangements with him for the return of such information in his possession.  The
Employee has been reminded of the confidentiality,  non-disclosure and
intellectual and industrial property rights clauses in his employment contract
and has agreed to adhere to these during this process and after termination of
the employment contract.

4.

On the Handover Date, the Employee will return his laptop (including carrying
case, spare batteries and other accessories). At the same time the Employee will
hand back any other items of personal property (such as a company-provided
mobile phone and accessories, if any such device was provided) that belong to
the Company or other affiliates in the Forrester Research, Inc. group of
companies as applicable.  If the Employee is not in the office on the Handover
Date, the Company will make arrangements with him for the return of his laptop
and other company property in his possession.

5.

The Company will pay out the number of vacation days which the Employee has
accrued until the Effective Date in the usual way. Payment will be made within
one month of the Effective Date.

6.

That, in consideration of the loss of his job, the Employee will be receiving a
supplement, gross payment of 326,000.00 Euros provided that the Employee fully
complies with his duties under his employment contract, this settlement
agreement, and has executed a release of legal claims in favour of the Company
and other affiliates in the Forrester Research, Inc. group of companies. This
release includes any and all entitlements the Employee may have under the
Forrester Research, Inc. Executive Severance Plan. Insofar as necessary the
Employee waives any and all entitlements to a so-called transitievergoeding as
defined in Articles 7:673 through 7:673d of the Netherlands Civil Code.

 

**The Effective Date is the last day of the statutory four-month notice period.




Company

 

Employee

 

--------------------------------------------------------------------------------

 

7.

Insofar as possible this supplementary payment, less any statutory withholdings
and deductions, will be made in a manner indicated by the Employee within one
month of the Effective Date, provided the Company is in receipt of the
aforementioned release of claims, as well as in receipt of all company property
that is in the Employee’s possession or under his control, and such payments are
not contrary to any statutory provisions or financially disadvantageous to the
Company or other affiliates in the Forrester Research, Inc. group of companies. 

8.

The Company shall pay the costs of appropriate outplacement services by an
agency to be approved by the Company, up to a maximum of 15,000.00 Euros, not
including VAT. To this end, the Company shall enter into a contract directly
with the outplacement agency, which agency shall invoice the Company directly.

9.

On the Effective Date, the Company’s contribution to the premiums of the
Employee’s pension arrangements and health insurance coverage shall end. All
respective premiums due by the Company on the Effective Date will be paid in the
appropriate manner.

10.

The non-competition clause agreed between the Parties shall remain in full
effect.

11.

On or before the Handover Date the Employee will sign written resignation(s)
from any and all officer or director positions he holds with the Company or
other affiliates in the Forrester Research, Inc. group of companies, including
as Managing Director of the Company and as Chief Europe Middle East and Africa
Officer of the Forrester Research group of companies, with immediate effect and
in a form acceptable to the Company.

12.

The Parties shall refrain from making any such negative comments about each
other to third parties as may harm their mutual justified interests. After close
consultation regarding the departure of the Employee the Parties shall draft a
joint communication plan (except with respect to any required governmental
filings). The Parties shall observe absolute confidentiality regarding the
contents of this Agreement, unless either party is required to disclose such
information under any statutory provision.

13.

The Company will contribute to the costs of legal assistance by a lawyer of the
Employee’s choice incurred up to a maximum amount of 2,000 Euros, including
disbursements and including VAT.  Payment will be made upon receipt of a copy of
the original, specified invoice made out to the Employee.

14.

Any equity awards granted by Forrester Research, Inc. to the Employee prior to
the Effective Date will operate in accordance with the terms of the applicable
award agreements and underlying equity plans.

15.

The Parties agree that the Employee will remain eligible for a bonus for 2015
under the Forrester Research, Inc. Amended and Restated Executive Cash Incentive
Plan, on an 8/12 pro rata basis, based on the actual company 2015 financials,
and otherwise payable in accordance with the plan.

16.

Once the Employee and the Company have complied with the aforementioned
obligations, no further obligations shall ensue for the Company or other
affiliates in the Forrester Research, Inc. group of companies and the Employee
from the employment agreement or this Settlement Agreement or on any other
basis. The Parties shall fully and finally discharge each other.

Company

 

Employee

 

--------------------------------------------------------------------------------

 

For approval and agreement:

 

/s/ Michael A. Doyle

 

/s/ Dennis J.M. van Lingen

Michael A. Doyle on behalf of:

 

Dennis J.M. van Lingen

Forrester Research B.V.

 

 

Date: 29 September 2015

 

Date: 29 September 2015

Place: Cambridge, MA USA

 

Place: Amsterdam

 

Company

 

Employee

 